COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Felton and Senior Judge Willis


BARBARA MARIE ABT-BARNETT
                                                                MEMORANDUM OPINION *
v.     Record No. 2949-03-2                                         PER CURIAM
                                                                    APRIL 27, 2004
CHESTERFIELD-COLONIAL HEIGHTS
DEPARTMENT OF SOCIAL SERVICES


                  FROM THE CIRCUIT COURT OF CHESTERFIELD COUNTY
                                Michael C. Allen, Judge

                 (Todd M. Ritter; Daniels & Morgan, on brief, for appellant).

                 (Michael S. J. Chernau; Chesterfield County Attorney’s Office,
                 on brief, for appellee).

                 (No brief for the Guardian ad litem for the minor child).


       Barbara Marie Abt-Barnett, mother, appeals a decision terminating her parental rights to her

daughter, S.A-B. On appeal, mother contends the evidence was insufficient to support the

termination. Upon reviewing the record and the briefs of the parties, we conclude that this appeal is

without merit. Accordingly, we summarily affirm the decision of the trial court. Rule 5A:27.

                                             Background

       We view the evidence in the light most favorable to the prevailing party below and grant to

it all reasonable inferences fairly deducible therefrom. See Logan v. Fairfax County Dep’t of

Human Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 462 (1991).

       Mother and her family have had a long history of involvement with the

Chesterfield-Colonial Heights Department of Social Services (the Department), dating back to


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
1988. On several occasions in 1988 through 1990, before S.A-B. was born, mother entrusted the

custody of her three young sons to the Department because she was suffering from a nervous

breakdown and had suicidal ideations. Mother has inconsistently sought treatment from numerous

professionals for her mental health issues and she has been diagnosed as having a “severe borderline

personality” and “chronic depression.” In 1990, she retained custody of her three sons, but was

hospitalized numerous times that year for psychiatric treatment. Her then eight-year-old son was

suicidal. Also in 1990, her three-year-old son, C.A-B., was diagnosed with severe depression after

he set fire to their home. He was adjudicated as emotionally abused, but he was returned to

mother’s care. In 1991, the family moved out of Virginia and the Department closed its case on the

family.

          Sometime before July 1999, the family returned to Virginia. At that time, S.A-B., who was

born in January 1993, was with the family. In July 1999, C.A-B. admitted to forcibly sodomizing a

five-year-old boy, and the court ordered that he undergo a sexual offender evaluation. In February

2000, a licensed clinical psychologist recommended that C.A-B. receive sex offender treatment and

that he not be used in a caretaker role for S.A-B. However, mother ended C.A-B.’s treatment before

it was completed and she often left S.A-B. in his care while she worked.

          In September 2001, the police responded to the family’s home because mother was

threatening to commit suicide. The police found eight to ten cats in the house and saw no litter

boxes. Detective Barton testified the house was dirty, had cat feces on the floor, and smelled of cat

urine.

          On October 2, 2001, the police again reported to the residence when S.A-B., who was eight

years old, told a friend of hers that she was home alone and she feared someone was breaking into

the home. The friend’s parent contacted the police. Mother was at work, and S.A-B. told Detective

Barton that her brother, C.A-B., who was fourteen years old, was supposed to be watching her, but

                                                 -2-
he had left the residence, and she did not know where he was. Barton testified that S.A-B. was

frightened and that when S.A-B. spoke to mother on the telephone, Barton could hear mother

yelling at S.A-B. for calling the police. Barton informed mother that S.A-B. had not called the

police, but that her friend’s parent had called the police out of concern for S.A-B. When mother

learned this, she would not permit S.A-B. to stay at her friend’s house until she got home from

work. Barton described mother as agitated and annoyed. Mother did not express concern for

S.A-B. While Barton was still at the residence, mother telephoned and spoke with S.A-B., who then

began crying. S.A-B. told Barton that mother had threatened to “beat her within an inch of her life”

when she got home. S.A-B. also told Barton that she had been hearing voices and seeing things for

about two years, but mother had not taken her to a doctor concerning these conditions.

       On that same evening, C.A-B. was arrested for attempting to steal a go-cart. At the time, he

was supposed to be under house arrest for a prior larceny. Barton telephoned mother to tell her that

they were taking C.A-B. to the juvenile detention center. Mother indicated she was “glad” to hear

that he was going to the facility. Mother then became agitated and said she would not bring

C.A-B.’s medication to the facility because she could not drive at night.

       On October 19, 2001, Child Protective Services (CPS) filed petitions in the juvenile and

domestic relations district court (JDR court), alleging that S.A-B. and C.A-B. were abused and

neglected children. The JDR court awarded emergency custody of the children to the Department

and ordered mother to undergo a psychological evaluation. In November 2001, the JDR court

adjudicated S.A-B. as abused or neglected and ordered that she remain in foster care.

       The first foster care service plan had the goal of placing S.A-B. in the custody of her

maternal grandmother. Mother agreed with the plan and reviewed the terms of the plan with Kiva

Best, a social worker for the Department. Best testified that mother was to work on her parenting




                                                -3-
skills, develop an appropriate supervision plan for her daughter, and participate in family and

individual counseling.

        From December 2001 to the date of the trial in July 2003, mother was treated or evaluated

by six different mental health professionals. Dr. James Correll, a licensed clinical psychologist,

diagnosed mother with deeply engrained personality variables with aspects of a personality disorder

and narcissistic traits. Dr. Correll stated that mother’s condition would create a “particularly toxic

environment for a child.” He also expressed concern that mother’s visits with S.A-B. caused the

child to be emotional.

        Mother’s visitation rights with S.A-B. were temporarily suspended because mother made

inappropriate comments during the visits. The record shows that mother once told both S.A-B. and

C.A-B. that she was not their mother anymore and she was saying her “good-byes” because she had

nothing to live for. She also told the children not to tell anyone their family business. During one

visit, mother asked S.A-B., who was seated next to mother, to move away from her because she did

not want to be near her. Mother also said it was S.A-B.’s fault she was in foster care. Best testified

that, prior to the trial court hearing, mother still had not made enough progress in her therapy to

resume visitation with S.A-B. Thus, at the time of the hearing, mother had not seen her daughter in

more than one year. In addition, mother “cut off all communications” with Best, and Best

communicated with mother only through her attorney.

        The Department also referred mother to parenting and anger management classes. Mother

attended six parenting sessions and appeared angry that she was there. The social worker did not

recall that mother acknowledged she had any parenting deficiencies.

        From March 2002 until June 2002, mother had four counseling sessions with Pat Brown, a

licensed clinical social worker. The Department had referred mother to Brown in an attempt to

restore her visitation rights with the children. Mother told Brown she did not want to be there and

                                                  -4-
that she had no mental health issues. Mother often responded to Brown’s questions with “it’s none

of your business,” and she called Brown stupid and incompetent. Brown referred mother to a

psychiatrist for medication management, but mother declined the referral, stating again that she had

no mental health issues. Brown also tried to give mother a list of anger management counselors,

and mother refused to accept the list, throwing it onto the floor. Mother was also uncooperative

about signing medical release forms, which would have allowed open communication between her

therapists and S.A-B.’s therapist. At her last session with Brown, mother sat facing the wall and

refused to talk with Brown.

        Also, during this time period, S.A-B. reported that C.A-B. had sexually assaulted and

sodomized her on numerous occasions during 2000 while mother left her solely in C.A-B.’s care.

C.A-B. admitted to the offenses. However, mother refused to acknowledge that her daughter had

been sexually abused, and she told Brown that the Department had “convinced” her daughter to

make the allegations.

        In June 2002, the Executive Director of the Chesterfield Community Services Board (the

Board) wrote a letter to the JDR judge stating that, after six months of general psychotherapy and

parenting skills therapy, the treatment team determined that mother would not benefit from further

services based on her display of “serious problems” that were not amenable to therapy. Although

mother had attended her scheduled sessions, she had consistently maintained she had no anger

management or mental health issues. Furthermore, mother had been verbally abusive and had

threatened some of the staff. She once stated she would like to return to the building with a

shotgun. Therefore, the Board opined it would be “counterproductive and potentially dangerous”

for mother to continue to receive their services.

        Meanwhile, S.A-B. was receiving counseling from Joanne Seawell, a licensed clinical social

worker. At the start of her therapy, mother told Seawell that S.A-B. did not need therapy and did

                                                    -5-
not have any problems. Seawell diagnosed S.A-B. with post-traumatic stress syndrome as a result

of the sexual abuse and the “trauma that went on with” her mother. S.A-B. also told Seawell that

C.A-B. abused her emotionally and that mother often left her alone with C.A-B. Seawell stated that

when S.A-B. first came to therapy, she was “very afraid” of her mother, but this seemed to get

better after visitation with mother was suspended. S.A-B. told Seawell that mother had physically

abused her and that C.A-B. frightened her when she was in the bathroom to the point that she had

stopped brushing her teeth. When S.A-B. first came into the custody of the Department, she had

numerous cavities and required two root canals.

       Seawell opined that S.A-B. needs someone at home who will be safe, stable and steady.

Seawell testified S.A-B. needs to be “in a permanent situation where there [are] parental figures

[who] are able to support her and encourage her.” S.A-B.’s behavior has deteriorated in foster care

and she faces long-term counseling. Seawell opined that S.A-B. would do well if she is adopted.

       In October 2002, the Department filed a petition to terminate mother’s parental rights for the

purpose of adoption of S.A-B. Best testified that the Department sought adoption because there had

been little progress in the case, mother had not admitted that she had mental health issues impacting

her ability to parent, and mother had accepted no responsibility for S.A-B.’s situation.

       Mother presented evidence that, at the time of the trial court hearing, she was seeing a

psychiatrist for medication and support. She was also in therapy with a licensed professional

counselor for anxiety and depression issues. Mother admitted that she previously left S.A-B. at

home alone or solely in C.A-B.’s care. She denied that she physically abused S.A-B. Regarding the

incident of sexual abuse involving her two children, mother stated she could not “accept” the charge

without talking to her children about the incident. She acknowledged that C.A-B. had pled guilty to

a sexual abuse charge. Mother testified that the children’s father abandoned the family and she

attributed any of her possible depression or mental health issues to post-partum depression and

                                                  -6-
depression related to the suicide of one of her children. Concerning her anger management issues,

mother stated that she is angry at the Department because she cannot seem “to make them happy”

and she did not know if anything could change that anger.

       The guardian ad litem for S.A-B. opined that adoption was in the child’s best interests.

S.A-B. had been in foster care for almost three years, and she had indicated she wants a family.

       The trial court found that it was in S.A-B.’s best interests to terminate mother’s parental

rights and that mother had been unwilling or unable to remedy the conditions leading to the child’s

placement in foster care. Mother appeals that decision.

                                              Analysis

       Code § 16.1-283(B) provides in pertinent part:

               The residual parental rights of a parent or parents of a child found
               by the court to be neglected or abused and placed in foster care as a
               result of (i) court commitment . . . may be terminated if the court
               finds, based upon clear and convincing evidence, that it is in the
               best interests of the child and that:

                       1. The neglect or abuse suffered by such child presented a
               serious and substantial threat to his life, health or development;
               and

                       2. It is not reasonably likely that the conditions which
               resulted in such neglect or abuse can be substantially corrected or
               eliminated so as to allow the child's safe return to his parent or
               parents within a reasonable period of time. In making this
               determination, the court shall take into consideration the efforts
               made to rehabilitate the parent or parents by any public or private
               social, medical, mental health or other rehabilitative agencies prior
               to the child’s initial placement in foster care.

       Mother contends the evidence failed to establish that “mother’s conditions” had not been

corrected to allow S.A-B.’s safe return within a reasonable period of time.

       The Department introduced extensive testimonial evidence demonstrating the severity of

mother’s mental illness. Several therapists opined that she suffers from depression and

personality disorders. She has been hospitalized repeatedly for her mental health condition.

                                                -7-
Mother refuses to acknowledge that her mental health issues have contributed to the foster care

placement of S.A-B. and mother has not sought consistent and continuing treatment for her

mental health issues. Indeed, Best testified that there had been little progress in the case despite

the Department providing mother with numerous referrals to mental health professionals and

parenting and anger management counselors since December 2001. The evidence showed that

mother was less than cooperative with some of her counselors and she did not acknowledge any

responsibility for the family’s circumstances or that she has any parental deficiencies. In

addition, based on mother’s inappropriate behavior during supervised visitation with her

daughter, mother’s visitation rights with S.A-B. were temporarily suspended and had not been

restored by the time of the trial court hearing due to mother’s lack of progress. Mother has not

seen S.A-B. in more than one year.

          Moreover, mother apparently refuses to acknowledge that her son sexually abused S.A-B.

despite the fact that her son has admitted the charge. In addition, mother often left her daughter

in her son’s care although he had previously committed a sexual offense against a five year old.

Furthermore, S.A-B.’s counselor opined that S.A-B. suffers from post-traumatic stress syndrome

attributable in part to “trauma” associated with mother’s treatment of her. S.A-B. has expressed

fear of her mother and was clearly physically and emotionally neglected and abandoned by

mother. S.A-B. also indicated she was physically abused by mother, although mother denied this

charge.

          This case is distinguishable from C.S. v. Virginia Beach Dep’t of Soc. Servs, 41 Va. App.
557, 586 S.E.2d 884 (2003). In C.S., there was no evidence that the mother physically abused or

neglected the children. Id. at 566, 586 S.E.2d at 888. Here, the record shows both abuse and

neglect of S.A-B. by mother. In addition, in C.S., there was no evidence that anyone in the

family suffered from depression until the Department of Social Services became involved with

                                                -8-
the family. Id. at 566-67, 586 S.E.2d at 588-89. Here, mother has a long history of mental

health issues and S.A-B. suffers from post-traumatic stress syndrome as a result of her home life.

One of mother’s sons committed suicide. In C.S., the behavior of the Department of Social

Services was “disingenuous” to the point that the trial judge transferred the case to another

Department. Id. at 567, 586 S.E.2d at 889. Here, there was no allegation or proof that the

Department acted in an adversarial manner in its dealings with mother. Indeed, the evidence

showed that, to the contrary, mother did not cooperate with the efforts of the Department to assist

her in remedying the conditions leading to the foster care placement.

       S.A-B. has been in foster care for almost three years. Her counselor testified that S.A-B.

has had some behavioral problems in foster care due to her need for stability and a permanent

situation. “It is clearly not in the best interests of a child to spend a lengthy period of time

waiting to find out when, or even if, a parent will be capable of resuming his [or her]

responsibilities.” Kaywood v. Halifax County Dep’t of Soc. Servs., 10 Va. App. 535, 540, 394
S.E.2d 492, 495 (1990).

       “The trial court’s judgment, ‘when based on evidence heard ore tenus, will not be

disturbed on appeal unless plainly wrong or without evidence to support it.’” Logan, 13

Va. App. at 128, 409 S.E.2d at 463 (citation omitted). The record supports the trial court’s

finding that the Department presented clear and convincing evidence satisfying the statutory

requirements of Code § 16.1-283 and establishing that termination of mother’s parental rights is

in S.A-B.’s best interests.

       Accordingly, we summarily affirm the decision of the trial court. See Rule 5A:27.

                                                                                       Affirmed.




                                                 -9-